Exhibit 10-1




DIRECTOR COMPENSATION
(effective as of January 1, 2016)


The following is a summary of the material terms of the compensation arrangement
for members of the Board of Directors of The Goldfield Corporation (the
“Company”).


Directors who are also employees of the Company are not paid any fees or other
remuneration for service on the Board of Directors or on any Board of Directors’
committee.


Each non-employee director is paid an annual cash retainer of $36,000. Each of
the chairmen of the Audit Committee and of the Benefits and Compensation
Committee also receives annual cash retainers of $15,000. Both the director and
chairmen retainers are payable in monthly installments.


Each non-employee director also receives $1,000 for each Board of Directors
meeting attended in person and $500 for attendance at a Board of Directors
meeting by telephone. In addition, each non-employee director who is a committee
member receives $500 for attendance at a committee meeting in person and $250
for attendance at a committee meeting by telephone, except for the Executive
Committee for which there is no compensation.


Directors also are reimbursed for travel and other out-of-pocket costs
associated with their attendance at Board of Directors and committee meetings.





